Order, Supreme Court, New York County (Joan M. Kenney, J.), entered March 15, 2012, which, insofar as appealed from as limited by the briefs, denied nonparty Amit Louzon’s motion for a declaration that his purchase of real property during the underlying foreclosure auction was free and clear of the plaintiff’s mortgage lien upon the premises, unanimously affirmed, without costs.
The terms of the judgment of foreclosure explicitly provide that Louzon’s purchase of the condominium unit at issue is subject to prior liens of record. The evidence establishes that plaintiffs mortgage was duly recorded and that the terms of sale, distributed to all prospective purchasers prior to the fore*426closure auction, specifically listed the mortgage among the prior liens of record. In addition, the transcript of the auction reveals that the terms of sale, which were announced before the bidding began, made clear that the unit was being sold subject to plaintiffs mortgage.
We have considered Louzon’s remaining arguments and find them to be unavailing. Concur — Mazzarelli, J.P., Acosta, Saxe, Freedman and Clark, JJ.